 


109 HR 3198 IH: Wartime Treatment Study Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3198 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Wexler (for himself, Mr. Honda, Mr. Grijalva, and Mrs. Maloney) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To establish commissions to review the facts and circumstances surrounding injustices suffered by European Americans, European Latin Americans, and Jewish refugees during World War II. 
 
 
1.Short titleThis Act may be cited as the Wartime Treatment Study Act.  
2.FindingsCongress makes the following findings: 
(1)During World War II, the United States successfully fought the spread of Nazism and fascism by Germany, Italy, and Japan.  
(2)Nazi Germany persecuted and engaged in genocide against Jews and certain other groups. By the end of the war, 6,000,000 Jews had perished at the hands of Nazi Germany. United States Government policies, however, restricted entry to the United States to Jewish and other refugees who sought safety from Nazi persecution.  
(3)While we were at war, the United States treated the Japanese American, German American, and Italian American communities as suspect.  
(4)The United States Government should conduct an independent review to assess fully and acknowledge these actions. Congress has previously reviewed the United States Government’s wartime treatment of Japanese Americans through the Commission on Wartime Relocation and Internment of Civilians. An independent review of the treatment of German Americans and Italian Americans and of Jewish refugees fleeing persecution and genocide has not yet been undertaken.  
(5)During World War II, the United States Government branded as enemy aliens more than 600,000 Italian-born and 300,000 German-born United States resident aliens and their families and required them to carry Certificates of Identification, limited their travel, and seized their personal property. At that time, these groups were the two largest foreign-born groups in the United States.  
(6)During World War II, the United States Government arrested, interned or otherwise detained thousands of European Americans, some remaining in custody for years after cessation of World War II hostilities, and repatriated, exchanged, or deported European Americans, including American-born children, to hostile, war-torn European Axis nations, many to be exchanged for Americans held in those nations.  
(7)Pursuant to a policy coordinated by the United States with Latin American countries, many European Latin Americans, including German and Austrian Jews, were captured, shipped to the United States and interned. Many were later expatriated, repatriated or deported to hostile, war-torn European Axis nations during World War II, most to be exchanged for Americans and Latin Americans held in those nations.  
(8)Millions of European Americans served in the armed forces and thousands sacrificed their lives in defense of the United States.  
(9)The wartime policies of the United States Government were devastating to the Italian Americans and German American communities, individuals and their families. The detrimental effects are still being experienced.  
(10)Prior to and during World War II, the United States restricted the entry of Jewish refugees who were fleeing persecution and sought safety in the United States. During the 1930’s and 1940’s, the quota system, immigration regulations, visa requirements, and the time required to process visa applications affected the number of Jewish refugees, particularly those from Germany and Austria, who could gain admittance to the United States.  
(11)Time is of the essence for the establishment of commissions, because of the increasing danger of destruction and loss of relevant documents, the advanced age of potential witnesses and, most importantly, the advanced age of those affected by the United States Government’s policies. Many who suffered have already passed away and will never know of this effort.  
3.DefinitionsIn this Act: 
(1)During World War IIThe term during World War II refers to the period between September 1, 1939, through December 31, 1948.  
(2)European Americans 
(A)In generalThe term European Americans refers to United States citizens and permanent resident aliens of European ancestry, including Italian Americans, German Americans, Hungarian Americans, Romanian Americans, and Bulgarian Americans.  
(B)Italian AmericansThe term Italian Americans refers to United States citizens and permanent resident aliens of Italian ancestry.  
(C)German AmericansThe term German Americans refers to United States citizens and permanent resident aliens of German ancestry.  
(3)European Latin AmericansThe term European Latin Americans refers to persons of European ancestry, including Italian or German ancestry, residing in a Latin American nation during World War II.  
ICommission on Wartime Treatment of European Americans 
101.Establishment of Commission on Wartime Treatment of European Americans 
(a)In generalThere is established the Commission on Wartime Treatment of European Americans (referred to in this title as the European American Commission).  
(b)MembershipThe European American Commission shall be composed of 7 members, who shall be appointed not later than 90 days after the date of enactment of this Act as follows: 
(1)Three members shall be appointed by the President.  
(2)Two members shall be appointed by the Speaker of the House of Representatives, in consultation with the minority leader.  
(3)Two members shall be appointed by the majority leader of the Senate, in consultation with the minority leader.  
(c)TermsThe term of office for members shall be for the life of the European American Commission. A vacancy in the European American Commission shall not affect its powers, and shall be filled in the same manner in which the original appointment was made.  
(d)RepresentationThe European American Commission shall include 2 members representing the interests of Italian Americans and 2 members representing the interests of German Americans.  
(e)MeetingsThe President shall call the first meeting of the European American Commission not later than 120 days after the date of enactment of this Act.  
(f)QuorumFour members of the European American Commission shall constitute a quorum, but a lesser number may hold hearings.  
(g)ChairmanThe European American Commission shall elect a Chairman and Vice Chairman from among its members. The term of office of each shall be for the life of the European American Commission.  
(h)Compensation 
(1)In generalMembers of the European American Commission shall serve without pay.  
(2)Reimbursement of expensesAll members of the European American Commission shall be reimbursed for reasonable travel and subsistence, and other reasonable and necessary expenses incurred by them in the performance of their duties.  
102.Duties of the European American Commission 
(a)In generalIt shall be the duty of the European American Commission to review the United States Government’s wartime treatment of European Americans and European Latin Americans as provided in subsection (b).  
(b)Scope of reviewThe European American Commission’s review shall include the following: 
(1)A comprehensive review of the facts and circumstances surrounding United States Government actions during World War II that violated the civil liberties of European Americans and European Latin Americans pursuant to the Alien Enemies Acts (50 U.S.C. 21–24), Presidential Proclamations 2526, 2527, 2655, 2662, Executive Orders 9066 and 9095, and any directive of the United States Government pursuant to such law, proclamations, or executive orders respecting the registration, arrest, exclusion, internment, exchange, or deportment of European Americans and European Latin Americans. This review shall include an assessment of the underlying rationale of the United States Government’s decision to develop related programs and policies, the information the United States Government received or acquired suggesting the related programs and policies were necessary, the perceived benefit of enacting such programs and policies, and the immediate and long-term impact of such programs and policies on European Americans and European Latin Americans and their communities.  
(2)A review of United States Government action with respect to European Americans pursuant to the Alien Enemies Acts (50 U.S.C. 21–24) and Executive Order 9066 during World War II, including registration requirements, travel and property restrictions, establishment of restricted areas, raids, arrests, internment, exclusion, policies relating to the families and property that excludees and internees were forced to abandon, internee employment by American companies (including a list of such companies and the terms and type of employment), exchange, repatriation, and deportment, and the immediate and long-term effect of such actions, particularly internment, on the lives of those affected. This review shall include a list of all temporary detention and long-term internment facilities.  
(3)A brief review of the participation by European Americans in the United States Armed Forces including the participation of European Americans whose families were excluded, interned, repatriated, or exchanged.  
(4)A recommendation of appropriate remedies, including how civil liberties can be better protected during war, or an actual, attempted, or threatened invasion or incursion, an assessment of the continued viability of the Alien Enemies Acts (50 U.S.C. 21–24), and public education programs related to the United States Government’s wartime treatment of European Americans and European Latin Americans during World War II.  
(c)Field hearingsThe European American Commission shall hold public hearings in such cities of the United States as it deems appropriate.  
(d)ReportThe European American Commission shall submit a written report of its findings and recommendations to Congress not later than 18 months after the date of the first meeting called pursuant to section 101(e).  
103.Powers of the European American Commission 
(a)In generalThe European American Commission or, on the authorization of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out the provisions of this title, hold such hearings and sit and act at such times and places, and request the attendance and testimony of such witnesses and the production of such books, records, correspondence, memorandum, papers, and documents as the Commission or such subcommittee or member may deem advisable. The European American Commission may request the Attorney General to invoke the aid of an appropriate United States district court to require, by subpoena or otherwise, such attendance, testimony, or production.  
(b)Government information and cooperationThe European American Commission may acquire directly from the head of any department, agency, independent instrumentality, or other authority of the executive branch of the Government, available information that the European American Commission considers useful in the discharge of its duties. All departments, agencies, and independent instrumentalities, or other authorities of the executive branch of the Government shall cooperate with the European American Commission and furnish all information requested by the European American Commission to the extent permitted by law, including information collected as a result of Public Law 96–317 and Public Law 106–451. For purposes of the Privacy Act (5 U.S.C. 552a(b)(9)), the European American Commission shall be deemed to be a committee of jurisdiction.  
104.Administrative provisionsThe European American Commission is authorized to— 
(1)appoint and fix the compensation of such personnel as may be necessary, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the compensation of any employee of the Commission may not exceed a rate equivalent to the rate payable under GS–15 of the General Schedule under section 5332 of such title;  
(2)obtain the services of experts and consultants in accordance with the provisions of section 3109 of such title;  
(3)obtain the detail of any Federal Government employee, and such detail shall be without reimbursement or interruption or loss of civil service status or privilege;  
(4)enter into agreements with the Administrator of General Services for procurement of necessary financial and administrative services, for which payment shall be made by reimbursement from funds of the Commission in such amounts as may be agreed upon by the Chairman of the Commission and the Administrator;  
(5)procure supplies, services, and property by contract in accordance with applicable laws and regulations and to the extent or in such amounts as are provided in appropriation Acts; and  
(6)enter into contracts with Federal or State agencies, private firms, institutions, and agencies for the conduct of research or surveys, the preparation of reports, and other activities necessary to the discharge of the duties of the Commission, to the extent or in such amounts as are provided in appropriation Acts.  
105.FundingOf the amounts authorized to be appropriated to the Department of Justice, $500,000 shall be available to carry out this title.  
106.SunsetThe European American Commission shall terminate 60 days after it submits its report to Congress.  
IICommission on Wartime Treatment of Jewish Refugees 
201.Establishment of Commission on Wartime Treatment of Jewish Refugees 
(a)In generalThere is established the Commission on Wartime Treatment of Jewish Refugees (referred to in this title as the Jewish Refugee Commission).  
(b)MembershipThe Jewish Refugee Commission shall be composed of 7 members, who shall be appointed not later than 90 days after the date of enactment of this Act as follows: 
(1)Three members shall be appointed by the President.  
(2)Two members shall be appointed by the Speaker of the House of Representatives, in consultation with the minority leader.  
(3)Two members shall be appointed by the majority leader of the Senate, in consultation with the minority leader.  
(c)TermsThe term of office for members shall be for the life of the Jewish Refugee Commission. A vacancy in the Jewish Refugee Commission shall not affect its powers, and shall be filled in the same manner in which the original appointment was made.  
(d)RepresentationThe Jewish Refugee Commission shall include 2 members representing the interests of Jewish refugees.  
(e)MeetingsThe President shall call the first meeting of the Jewish Refugee Commission not later than 120 days after the date of enactment of this Act.  
(f)QuorumFour members of the Jewish Refugee Commission shall constitute a quorum, but a lesser number may hold hearings.  
(g)ChairmanThe Jewish Refugee Commission shall elect a Chairman and Vice Chairman from among its members. The term of office of each shall be for the life of the Jewish Refugee Commission.  
(h)Compensation 
(1)In generalMembers of the Jewish Refugee Commission shall serve without pay.  
(2)Reimbursement of expensesAll members of the Jewish Refugee Commission shall be reimbursed for reasonable travel and subsistence, and other reasonable and necessary expenses incurred by them in the performance of their duties.  
202.Duties of the Jewish Refugee Commission 
(a)In generalIt shall be the duty of the Jewish Refugee Commission to review the United States Government’s refusal to allow Jewish and other refugees fleeing persecution in Europe entry to the United States as provided in subsection (b).  
(b)Scope of reviewThe Jewish Refugee Commission’s review shall cover the period between January 1, 1933, through December 31, 1945, and shall include, to the greatest extent practicable, the following: 
(1)A review of the United States Government’s refusal to allow Jewish and other refugees fleeing persecution and genocide entry to the United States, including a review of the underlying rationale of the United States Government’s decision to refuse the Jewish and other refugees entry, the information the United States Government received or acquired suggesting such refusal was necessary, the perceived benefit of such refusal, and the impact of such refusal on the refugees.  
(2)A review of Federal refugee policy relating to those fleeing persecution or genocide, including recommendations for making it easier for future victims of persecution or genocide to obtain refuge in the United States.  
(c)Field hearingsThe Jewish Refugee Commission shall hold public hearings in such cities of the United States as it deems appropriate.  
(d)ReportThe Jewish Refugee Commission shall submit a written report of its findings and recommendations to Congress not later than 18 months after the date of the first meeting called pursuant to section 201(e).  
203.Powers of the Jewish Refugee Commission 
(a)In generalThe Jewish Refugee Commission or, on the authorization of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out the provisions of this title, hold such hearings and sit and act at such times and places, and request the attendance and testimony of such witnesses and the production of such books, records, correspondence, memorandum, papers, and documents as the Commission or such subcommittee or member may deem advisable. The Jewish Refugee Commission may request the Attorney General to invoke the aid of an appropriate United States district court to require, by subpoena or otherwise, such attendance, testimony, or production.  
(b)Government information and cooperationThe Jewish Refugee Commission may acquire directly from the head of any department, agency, independent instrumentality, or other authority of the executive branch of the Government, available information that the Jewish Refugee Commission considers useful in the discharge of its duties. All departments, agencies, and independent instrumentalities, or other authorities of the executive branch of the Government shall cooperate with the Jewish Refugee Commission and furnish all information requested by the Jewish Refugee Commission to the extent permitted by law, including information collected as a result of Public Law 96–317 and Public Law 106–451. For purposes of the Privacy Act (5 U.S.C. 552a(b)(9)), the Jewish Refugee Commission shall be deemed to be a committee of jurisdiction.  
204.Administrative provisionsThe Jewish Refugee Commission is authorized to— 
(1)appoint and fix the compensation of such personnel as may be necessary, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the compensation of any employee of the Commission may not exceed a rate equivalent to the rate payable under GS–15 of the General Schedule under section 5332 of such title;  
(2)obtain the services of experts and consultants in accordance with the provisions of section 3109 of such title;  
(3)obtain the detail of any Federal Government employee, and such detail shall be without reimbursement or interruption or loss of civil service status or privilege;  
(4)enter into agreements with the Administrator of General Services for procurement of necessary financial and administrative services, for which payment shall be made by reimbursement from funds of the Commission in such amounts as may be agreed upon by the Chairman of the Commission and the Administrator;  
(5)procure supplies, services, and property by contract in accordance with applicable laws and regulations and to the extent or in such amounts as are provided in appropriation Acts; and  
(6)enter into contracts with Federal or State agencies, private firms, institutions, and agencies for the conduct of research or surveys, the preparation of reports, and other activities necessary to the discharge of the duties of the Commission, to the extent or in such amounts as are provided in appropriation Acts.  
205.FundingOf the amounts authorized to be appropriated to the Department of Justice, $500,000 shall be available to carry out this title.  
206.SunsetThe Jewish Refugee Commission shall terminate 60 days after it submits its report to Congress.  
 
